4

Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 1 of 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Everton Sterling,
Plaintiff, Case No.19-cv-00205(GBD)(KNPF)
Standing in propria persona, Sui juris

-against-

 

 

° EINES at |
DEUTSCHE BANK NATIONAL TRUST 8) pw ee —aa |
COMPANY ASTRUSTEEFORFEMIT = i¢ ® EO EUV © | -
TRUST 2006-FF6, MORTGAGE PASS Ng 2 |
THROUGH CERTIFICATES, SERIES nt an |
2006-FF6; MORTGAGE ELECTRONICS MAR OGY»

pee

REGISTRATION SYSTEMS, INC. bene
fo U.S.B.0.

(MERS). As NOMINEE FOR FIRST

FRANKLIN, A DIVISION OF NAT. CITY “a

BANK OF IN; NASSAU RECOVERY |

INC./HOME FEDERAL SB; STEVEN JAY

BAUM, Reg. # 2092831; STEVEN J.

BAUM P.C.; PILLAR PROCESSING LLC.;

KYLE CLARK DIDONE, Reg. #4549275;

JASON B. DESIDERIO, LARRY TATE

POWELL, Reg. # 4544177; DAVIDSON

FINK LLP; EDMOND JAMES PRYOR,

Reg. # 2310605; LAW OFFICES OF

EDMOND J. PRYOR; SPECIALIZED LOAN

SERVICICING, LLC., SERVICER FOR

DEFENDANT DEUTSCHE BANK; and JOHN

“DOES” and JANE “DOES”, 1 through 100.
Defendant(s).

  

March 4, 2019

 

OBJECTION IN RESPONSE
TO DEFENDANT DAVIDSON FINK LLP’S AND LARRY TATE POWELL
MOTION TO DISMISS

COMES NOW the Plaintiff, Everton: Sterling, to hereby make a formal objection in

response to the Defendant(s) Motion to Dismiss the Verified Civil R.I-C.O. Complaint duly filed

in this Court by Plaintiff for just cause. First of all, Plaintiff vehemently rebuts and objects all the

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 2 of 24

unscrupulous irrelevant averments postulated by Defendant(s) Attorney(s) within the context and
content of their Motion to Dismiss.

Said Attorney(s) are in active default and should be denied their long overdue dispositive
Motion pleadings, besides the fact that the dispositive pleadings ascribed therein deviously
mischaracterizes Plaintiff's verifiable causes of action that Plaintiff has explicitly and plainly
stated a claim for which relief can be granted, and for which Plaintiff is lawfully entitled to
receive treble damages as a result of those lawful claims under a verified Civil R.I.C.O.
Complaint.

The Plaintiff's causes of action are based upon the fact that the “Loan to Fair Market
Value Ratio” was fraudulently misrepresented to Plaintiff with a false and inflated appraisal
overstating the property value and it is without doubt or speculation that Plaintiffs verifiable
lawful assertions, as plainly stipulated within the content and context of this Civil R.I.C.O.
Complaint, are based upon valid truth, fact, law and evidence.

Plaintiff emphatically rebukes and objects to the Defendant(s) Attorney’s dispositive
assertions going to failure to state any claim for which relief can be granted, this Court’s lack of
subject matter jurisdiction, time bars stipulations and Res Judicata claim preclusion are not only
spurious, but artfully intended to misdirect the Court from the verifiable and authenticated proof
which Plaintiff has proffered to the Court in this case with Plaintiffs Exhibits affirmatively
corroborating the facts of the fraud suffered by Plaintiff at the hands of the Defendant(s), and
each of them, as it pertains to the violations of law governing Civil R.I.C.O. as said law defines
the provisions of the remedy for a corrupt enterprise.

The causes of action particularly delineated by Plaintiff within the content and context of

the Plaintiff's Complaint presently before this Court not only fulftll the lawful qualifications

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 3 of 24

requited for a Civil R.I.C.O. but also state a plausible claim for which relief can be granted by
thoroughly elucidating the damages of the Defendant(s) fraud in monetary terms. Plaintiff's
justification for exacting the monetary damages is predicated upon the calculations of the
disparity in the Loan to Ratio Value attributed to the County Tax Assessor’s Appraisal of
Plaintiff's property and the misrepresented inflated monetary fraud of the Defendant(s) Mortgage
Appraisal price valuation.

Plaintiff relies upon the documented accounting of the County Tax Assessor as well as
the facts of the matter that were discovered and testified upon by the experts summoned by
Congress who were interviewed in the Financial Crisis Inquiry Commission’s congressional
investigation of the financial industry’s unconscionable practices that are evidence which can
plausibly be construed of a Racketeering Influenced Corrupt Organization’s enterprise. This
reliance on the documented facts and testimony of governmental summoned experts is not the
conjecture of an educationally incompetent layman’s conclusory “belief”, but the rational
thoughtful logic of a reasonably intelligent human being.

Plaintiff has plausibly pleaded the facts and law of the fraudulent inducement and fraud
in the factum of Mortgages as a Corrupt Organization’s industry pattern and practice under the
guidelines of provisions of law governing Civil R.L.C.O. as it relates to the testimony and
evidence uncovered from the congressional inquiry Commission’s report, and Plaintiff has
qualifiedly made claim of those frauds in this action, particularly, as such fraudulent pattern and
practice relates to damages inflicted on Plaintiff on the part of the Defendant(s), and each of
them, named herein.

The artful dodging misdirection of Plaintiff's Complaint not being a claim for which

relief can be granted as to the FINK and LARRY Defendant(s) when the FINK and

 
. Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 4 of 24

Defendant(s) played a significant role in the perpetration of fraud upon the Court using the
fraudulently induced Mortgage contract is untenable. This duplicitous effort to change the
subject matter of this Complaint is clearly evident from the FINK and LARRY Defendant(s)
imposition of the prior State Court foreclosure cases and unrelated Bankruptcy filings which
their Attorney uses as Exhibits in their Motion to Dismiss as an affirmative defense.

Plaintiff is not time barred and precluded from litigation in this case based upon prior
foreclosure judgments procured from a Mortgage contract that is Void ab initio and nunc pro
tunc, that Defendant(s) Attorney refers to in their Motion to Dismiss. Such irrelevant prior State
Court foreclosure case issues is unequivocally dispelled and countermanded by the Plaintiff's
incontrovertible self-authenticating Exhibits from the Bronx County Clerk’s Records that were
included within the Plaintiff's verified Civil R.ILC.O. Complaint.

Those Exhibits clearly show the fact that the Bronx County Tax Assessor’s Appraisal
value of the real property(s) Plaintiff is making a lawful claim for damages herein are
documented in the Bronx County Tax Assessor’s Records. Said Exhibits are proof there is a
significant discrepancy of the money Value Appraisal for the Plaintiffs property(s) and the
Mortgages sold to Plaintiff for the property(s) that are the subject matter of this Complaint, as
evidenced by the clear and distinguishable disparity of the County Tax Assessor’s Appraisal of
Plaintiff's property(s) and Plaintiffs Mortgage Loan amounts, thereby making the Mortgage
contract promulgated from that transaction Void on its face and unenforceable.

The obvious and significant disparity of the amount of money, when correctly calculated
between the County Tax Assessment Appraisal Value, and the Mortgage Loan amounts as
specified in the Plaintiff's Civil R.L.C.O. Complaint, is unquestionably over inflated, because the

math simply does not lie or misrepresent facts like the Defendant(s) did in their fraudulent

 
\ Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 5 of 24

inducement Mortgage scheme, so the lawful claim of the violations of law perpetrated by the
Defendant(s) as delineated by Plaintiff in Plaintiff's Civil R.L.C.O. Complaint is not based upon
Plaintiff's conclusory “belief, but real evidentiary documentation that is a matter of public
record and documented by the Plaintiff's filings of those public records in the proceedings of this
Court.

Additionally, the evidence and analysis of the Plaintiff's verifiable causes of action that
are expressly delineated within the content and context of the Plaintiffs Civil R.I-C.O.
Complaint are not Plaintiff's own theoretical conclusory “belief” speculations, but are actually
the documented investigative findings of fact of William K. Black, a public finance regulation
expert who specializes in “White Collar Crime”, and who testified before a governmental
Committee of the Financial Crisis Inquiry Commission (FCIC) that Congress set up in 2010 to
investigate the Financial Crisis debacle of 2008.

So, Plaintiffs verifiable claims of fraud in the inducement and fraud in the factum, as
these causes of action relate to this Civil R.L.C.O Complaint, are not only substantiated by the
documented Exhibits from City of New York Department of Finances Notice of Property Value
Report records, Tax Assessor’s Office included in Plaintiff's Complaint through filings of
pleadings to this Court, but also well founded upon facts and expert testimony of the evidentiary
discovery material from a well-known governmental financial industry regulator who testified
under penalty of perjury before a Commission set-up by Congress.

The said expert testimony submitted to Congress by the financial industry regulator
named herein, affirmatively corroborates Plaintiff's assertions of “Liars Loans” as it directly
relates to Plaintiff's Mortgage’s that are the subject of this Complaint, and the corrupt enterprise

pattern and practices of the financial industry to misrepresent and inflate the Loan to Value Ratio

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 6 of 24

of Mortgages that is part of the verifiable causes of action complained of in Plaintiffs Civil
R.I.C.O. Complaint.

Secondly, Plaintiff's lawful claims are not Time-Barred for any of the years specified
within the content and context of Plaintiff's verified Civil R.I.C.O. Complaint as errantly
stipulated by the Defendant(s) Attorney in the “Introduction and Background Facts” of his
Memorandum of Law in Support of his Motion to Dismiss, because there is no viable statute of
limitations for a Void Judgment procured by fraud upon the Court.

Plaintiff's lawful verifiable claims and causes of action for fraud in the inducement and
fraud in the factum cannot be time barred under any Statute of Limitation Doctrine when
Plaintiff did not discover those frauds until well after the purported Original Lender(s) of the
fraudulent scheme fraudulently induced Plaintiff into her Mortgage Agreement at an exorbitantly
inflated purchase price. |

Plaintiff did not learn of the fraud perpetrated by the Defendant(s) until now. And, the
Defendant(s) who proffer their affirmative defenses predicted upon prior State Court foreclosure
actions and unrelated Bankruptcy cases, have cither procured a judgment for foreclosure against
Plaintiff in the Superior Court for New York State, or is actively in the process of trying to
procure a judgment for foreclosure by perpetrating fraud upon the Court using a Mortgage
contract that is fraudulently induced and lawfully unenforceable.

So, the Defendant(s) Attorney’s assertion that the Plaintiff has not made any claim for
which relief can be granted against them is disingenuous, because now that they have been made
decisively aware of the Plaintiff's causes of action going to a fraudulently induced Mortgage

Contract, any actions which they are participating in to procure a judgment against Plaintiff for

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 7 of 24

that fraudulent Mortgage contract makes them complicit in the perfection of the fraud that
Plaintiff is damaged from.

Also, Plaintiff must bring to this Court’s attention, in anticipation of other Defendant(s)
dispositive averments deflecting away from the subject matter of this Complaint, that there is
absolutely no time bar limitation that can apply to Plaintiffs verified Civil R.LC.O. as an
affirmative defense by any of the Defendant(s) in their Motions to Dismiss, and since any such
stipulations are not applicable to this action they must be denied with prejudice.

Given the fact that Plaintiff was not aware of the fraud until recently, and that the fraud
Defendant(s) are guilty of is intrinsic to the subject matter of Defendant(s) fraudulent foreclosure
action(s), which Defendant(s) Attorney mentions as a deflective claim for preclusion in his
Memorandum of Law so as to invoke doctrines governing Res Judicata, is nothing more than an
attempt to misdirect the Court from the relevant issues of this case, because the fraud perpetrated
by Defendant(s) against Plaintiffs property rights in those State foreclosure actions are intrinsic
to the Mortgage contract and are being pursued by Defendant(s) intent upon perfecting their
fraudulent claim against Plaintiff's property through fraud upon the Court.

The facts and the law of this case concerning fraud upon the Court, which is self-evident
from the Exhibits submitted together with Plaintiff's Complaint to this Court, qualifiedly
establishes the fact that fraud in the inducement and fraud in the factum have been perpetrated by
Defendant(s), and each of them, against the Plaintiff personally, and Plaintiffs property as well,
are indisputable under those very evidentiary facts and circumstances Plaintiff has complained of
and supplied corroborating Exhibits as evidence in this case. It therefore stands to reason that any

judgment for foreclosure rendered against Plaintiff using those fraudulently induced Mortgages

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 8 of 24

were procured by fraud upon the Court, which as a matter of law any such judgment rendered by
a Court using an intrinsically fraudulent instrument must be vacated as Void.

Plaintiff has proffered to this Court incontrovertible evidence establishing the facts and
law of a verifiable claim made against the Defendant(s), and each of them, for perpetrating fraud
in the inducement and fraud in the factum of the Mortgage Agreement(s) at the inception of the
Mortgage transaction(s), all of which was unknown to Plaintiff at any time before, during or after
the Mortgage contract was closed and foreclosure actions were begun or being litigated in the
State Court, and because those actions were instigated and perfected through a fraudulent
Mortgage scheme, the judgments rendered by the Court in those foreclosure actions are Void and
inconsequentially irrelevant to the subject matter presently before the Court in this case, so the
Defendant(s) Motion to Dismiss for claim preclusion, time bar limitations and Res Judicata are
not applicable and must be denied.

The bottom line is, any and all participants in the enforcement of a fraudulently induced
Mortgage contract bears some responsibility for their role in the defrauding Plaintiff through any
imposition of a Void unenforceable contract and the and procurement of a judgment rendered
from the Court using a Void unenforceable contract is also fraud and those who engage in such
fraudulent acts are liable, so the Defendant(s) Attorney is liable for perfection of the perpetration
of the fraud that Plaintiff is incurring.

This Court should be eminently aware that no time bar claim preclusion or dispositive
Motion for an affirmative defense pertaining to Rooker-Feldman, Younger Abstention or
Colorado River Doctrines are applicable to prohibit Plaintiff from the remedy and relief Plaintiff
is entitled to receive for the Defendant(s) actions to perfect the fraud instigated by the purported

Original Lender’s fraudulent inducement of the Mortgage Agreement(s) at its inception.

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 9 of 24

Under the legal definition of intrinsic fraud, an intentionally false representation that goes
to the heart of what a given lawsuit is about; whether fraud was used to procure the transaction,
if the transaction was fraudulent it does not have the legal status of a contract. And, if the
transaction does not have the legal status of a contract, the Court cannot assume subject matter
jurisdiction of the foreclosure case. Without subject matter jurisdiction the Court must dismiss
the action. If the Court renders judgment without subject matter jurisdiction the judgment is
Void.

Intrinsic fraud is defined as “fraud which misleads a Court in determining issues and
induces the Court to find for the Party perpetrating the fraud. The classic case of intrinsic fraud is
perjured testimony or presenting forged [or fraudulent] documents at trial. Allegations that a
Party failed to disclose documents also generally amount to intrinsic, rather than extrinsic fraud.”
(Raby Const. LLP v. Orr, 358 S.C. 10; 594 S.E. 2D 478 [2004]).

Plaintiff has clearly elaborated in detail, together with self-explanatory evidentiary
Exhibits, that the Defendant(s), and each of them, are complicit with perpetrating fraud in the
inducement and fraud in the factum upon Plaintiff, and for purposes of this objection to
Defendant(s) dispositive Motion to Dismiss, since Defendant(s) Attorney made issue of
irrelevant and inconsequential foreclosure actions in his Memorandum of law, that the Court
lacked subject matter jurisdiction over because of the fraud perpetrated upon Plaintiff at the
inception of the Mortgage transaction, said foreclosure actions are Void because such foreclosure
actions and their judgments are being procured through fraud upon the Court, and as a matter of
law,.said foreclosure actions and Void judgments rendered therefrom are of no effect to the
subject matter of this Civil R.ILC.O. Complaint, and at any time are subject to collateral attack or

total disregard from the Court.

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 10 of 24

Under the Supreme Court decisions of the United States of America, “a Void judgment
is not entitled to the respect accorded a valid adjudication, but may be entirely
disregarded, or declared inoperative by any tribunal in which effect is sought to be given to
it, it is attended by none of the consequences of a valid adjudication, it has no legal or
binding force of efficacy for any purpose or at any place...it is mot entitled to
enforcement... All proceedings founded on the Void judgment are themselves regarded as
invalid.” (30 Am Jur — Judgments” 44, 45).

Thirdly, the Defendant(s) Attorney’s dispositive assertion of the Anti-Injunction Act’s
(AIA) statutory preclusion against injunctions over State Court jurisdictional authority does not
apply to Plaintiff's verified Civil R.L.C.O. Complaint, because, for the very comprehensively
precise reasons specified in the foregoing paragraphs, the Defendant(s), and each of them, do not
have a lawful legal contract with which to present themselves as having Standing to invoke the
State Court’s jurisdiction to hear a foreclosure Complaint using a fraudulently induced Mortgage
contract as the basis for their claim for equitable relief.

It is inarguably apparent from that fraudulent contract agreement that Defendant(s) do not
have the legal status Standing to invoke the State Court’s jurisdiction for the enforceability of a
lawful contract. Without Standing, the State Court has no subject matter jurisdiction. Without
subject matter jurisdiction the State Court action must be dismissed. If the State Court does not
dismiss the case when it has no subject matter jurisdiction, the judgment rendered by such Court
is Void. When a State Court does not, on its own grant a Void judgment on a case for which it
had no jurisdiction, to protect and effectuate the validity and integrity of the judgments of the

Court, the State Court can be enjoined by injunction of the Federal Court under the AIA.

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 11 of 24

The Supreme Court of the United States of America has a litany of decisions regarding
Void Judgment. Agreeably, there are only three (3) exceptions of the AIA that expressly
provides:

1) A Court of the United States may not grant an injunction to Stay proceedings in a State

Court except as expressly authorized by Act of Congress;

2) or where necessary in aid of its jurisdiction; or

3) to protect or effectuate its judgments.

Plaintiff respectfully asserts that a Void Judgment goes to the very heart of the third
clause of the Anti-Injunction Act’s exceptions, notably, “to protect or effectuate its judgments”.
The judgments which are necessary to protect and effectuate is the body of law comprising the
Void Judgment Doctrine of the Supreme Court.

There are undeniable stipulations of specifications of fraud clearly and unequivocally
delineated within the content and context of Plaintiff's verified Civil R.L.C.O. Complaint that
plausibly establish the fact that fraud is being perpetrated upon the Court, and this fraud being
perpetrated is engendering Void judgments that are in contravention to the integrity, wisdom and
righteousness of justice which the Court must uphold and maintain as its foundational purpose.

This Court has the jurisdictional authority to enjoin the perpetration of Void judgments
procured by way of fraud upon the Court, when such subject matter of Void Judgment falls
within the jurisprudent purview of the Court, the Court must adhere to the provisions of law to
protect and effectuate sound judgment in accordance with the third exception clause of the AIA.
Plaintiff respectfully suggests to the Court that where such provision of law under the AIA
unambiguously allows this Court to issue an injunction against injustices procured by fraud upon

the Court, that it should do so without hesitation, because such an injunction would not only

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 12 of 24

serve to protect and effectuate the integrity of the judgments of the Court by restricting and
correcting the procurement of Void Judgments, but would also serve as a compelling respectful
consideration for the Public Interest so as to instill confidence in the judicial integrity of the
Court in the eyes, heart and mind of the American People.

WHEREFORE, for the good and sufficient reasons specified herein, Plaintiff hereby
makes formal objection in response to the Defendant(s) Attorney’s Motion to Dismiss, as well as
their Exhibits in Support of their Motion to Dismiss, and respectfully demands that this Court
issue an Order denying said Motion to Dismiss with prejudice, and to grant Plaintiff such other
and further relief as to this Court seems just and proper.

Date: March 4, 2019.
New York State, Bronx County.

Respectfully,

by» Gab Hades

Everton Sterling ‘wed /-3$08
General Post 341
Bronx, New York 10469

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 13 of 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Everton Sterling,
Plaintiff, Case No.19-cv-00205(GBD)(KNF)
Standing in propria persona, Sui juris
-against-

DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR FEMIT
TRUST 2006-FF6, MORTGAGE PASS
THROUGH CERTIFICATES, SERIES
2006-FF6é; MORTGAGE ELECTRONICS
REGISTRATION SYSTEMS, INC.
(MERS). As NOMINEE FOR FIRST
FRANKLIN, A DIVISION OF NAT. CITY
BANK OF IN; NASSAU RECOVERY
INC./HOME FEDERAL SB; STEVEN JAY
BAUM, Reg. # 2092831; STEVEN J.
BAUM P.C.; PILLAR PROCESSING LLC.;
KYLE CLARK DIDONE, Reg. #4549275;
JASON B. DESIDERIO, LARRY TATE
POWELL, Reg. # 4544177; DAVIDSON
FINK LLP; EDMOND JAMES PRYOR,
Reg. # 2310605; LAW OFFICES OF
EDMOND J. PRYOR; SPECIALIZED LOAN
SERVICICING, LLC., SERVICER FOR
DEFENDANT DEUTSCHE BANK; and JOHN
“DOES” and JANE “DOES”, 1 through 100.

March 4, 2019

Defendant(s).

 

MEMORANDUM OF LAW
AND JUDICIAL NOTICE OF ADJUDICATIVE FACTS
IN SUPPORT OF PLAINTIFF’S OBJECTION
TO DEFENDANT(S) MOTION TO DISMISS

Plaintiff, Everton: Sterling, hereby submits this Memorandum of Law and Judicial Notice of
Adjudicative facts in Support of Plaintiff's Objection to Defendant(s) Motion to Dismiss. Plaintiff

vehemently objects to the Motion to Dismiss that Defendant(s) Attorney Davidson Fink, LLP, filed, as

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 14 of 24

well as their Exhibits in Support thereof. Plaintiff affirmatively avers that the pleadings contained within
the body of the Civil R.LLC.O. Complaint are founded upon valid truth, facts, law and evidence, and are
hot conjecture, speculation, or theory that Plaintiff concluded from Plaintiff's own belief or opinion. The
law and facts thoughtfully ascribed within Plaintiff's pleadings are well documented and indisputable.
And to further elucidate the veracity and appropriate application of those thoughtfully ascribed facts and
law Plaintiff respectfully proffers this Memoranda for the Court’s consideration.
MANDATORY JUDICIAL NOTICE OF ADJUDICATIVE FACTS

Within the body of the Attorney’s Memorandum of Law, they proffer pleadings that have
absolutely nothing to do with Plaintiff's pleadings in the Complaint. Plaintiff has pleaded causes
of action that are well within the criteria for bringing a Civil R.I.C.O. Complaint before the
federal Court, and Plaintiff also relies upon the documented findings of the Department of
Justice government oversight publications that graphically discloses the evidence of the financial
industry’s fraudulent practices that fit the governing principles of a verifiable Civil R.LC.O
Complaint. (See Plaintiffs Exhibit “B” in the Plaintiffs Motion to Strike titled “Mortgage
Fraud”, U.S, Department of Justice Federal Bureau of Investigation Financial Crimes Section
Report, page D10).

The findings of Congress in their Financial Crisis Inquiry Commission (FCIC) Report of
2010 is public knowledge, and Plaintiff is relying on those findings and the law granting Plaintiff
the right to seek remedy and relief under the Constitution for these United States of America, the
Connecticut State Constitution and the relevant case law, statutes and codes that give this Court
jurisdiction and authority to provide such remedy and relief as to the Court and jury seems
fitting.

The first issue the Defendant(s) Attorney attempts to impose as an affirmative defense

in this case is a prior State foreclosure judgment and Bankruptcy case that neither of which apply

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 15 of 24

to this action for the verifiable causes of action going to fraud in the inducement and fraud in the
Jactum that Plaintiff pleaded with specificity within the content of this Civil R.LC.O. Complaint
as far as Defendant(s) FINK is concerned, their actions to enforce the fraudulently induced
Mortgage contract in the procurement of a foreclosure judgment makes them Hable for their
complicit acts to perfect the fraud perpetrated against Plaintiff through fraud upon the Court, so
their collusive acts to aid and abet in the procurement of a Void judgment which they are
attempting to invoke as a claim preclusion defense, is an indication of their complicit acts in the
perpetration of fraud against the Plaintiff.

Plaintiff is certain the Court is aware of the fraud exception rule governing contracts and
Court judgments for reconsideration, Set-Aside determinations, Vacatur or Void judgments.
Certainly, the Court is fully aware that a Void Judgment can never acquire vatidity through
laches. (Crosby v. Bradstreet, 312, F, 2d 483 [2d Cir.]; 373 U.S. 91; 83 S. Ct. 1300; 10 L. Ed. 2d
412),

Time bar stipulations cannot be imposed where there is proof substantiating the fact that a
fraud has been perpetrated against a Party who is damaged by that fraud, and any judgment
tendered in light of the fraud being undisclosed and unknown at the time such judgment was
made. To invoke and uphold a time bar stipulation when there is evidence of intrinsic fraud in
the subject matter of a Claimant’s Complaint that culminates in a judgment in favor of the
Claimant who perpetrated the fraud, such a judgment can be construed as a Void judgment, so
the affirmative defense dispositive averment going to the issue of a time bar stipulation is not
applicable to this case and must be denied.

The second dispositive averment Defendant(s) Attorney DAVIDSON FINK, LLP and

LARRY TATE POWELL makes that Plaintiff has not made any claim for which relief can be

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 16 of 24

granted against them is false because said Defendant(s) Attorney is integrally involved the
perfection of the fraudulently induced contract through perpetrating fraud upon the Court in the
procurement of a Void judgment of foreclosure against Plaintiff.

Plaintiff also hereby makes this Court fully aware that any assertion by any Defendant(s)
concerming issues of time bar limitations and Res Judicata claim preclusion doctrines are
irelevant, because none of these issues apply to the mstant action where those previous
foreclosure actions judgments were procured using fraudulent contracts and perpetrating fraud
upon the Court. And again, the law governing Void judgment comes into play when addressing
this inapplicable dispositive averment of Rooker-Feldman, Younger Abstention and Colorado
River Doctrines.

The term “Void Judgment” refers to a legal act or verdict that is clearly mistaken, unfair
or improper. A Void Judgment is declared only when the Court, after an examination of the
entire cause including the evidence, is of the opinion that it is reasonably probable that a result
more favorable to the appealing Party would have been reached in the absence of the error.

Plaintiff hereby brings to this Court’s attention that the intrinsic fraud perpetrated by the
Defendant(s) against Plaintiff that culminated in a foreclosure judgment against Plaintiff through
fraud upon the Court is, for all intents and purposes, a Void Judgment, and this Court must give
deliberate consideration to the facts and law unambiguously specified within Plaintiff's verified
Civil R.LC.O Complaint that have established the causes of action giving rise to this action, and
why those prior foreclosure judgments are irrelevant to the proceedings and pleadings herein, as
they are of no consequence to the subject matter of this Complaint, because the Court rendered

those judgments without in personam and subject matter jurisdiction, and therefore said

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 17 of 24

foreclosure judgments must not be given any influential effect in this Court’s decisions over this
case,

Plaintiff respectfully brings to this Court’s attention, and insists the Court take mandatory
judicial notice of the following adjudicative facts, to wit:

“A judgment [that] is characterized as void and may be collaterally attacked at any
time where the record itself furnished the facts which establish that the court acted without
jurisdiction.” (People v. Byrnes, 34 Ill_App.3d 983, 341 N.E.2d 729 (2nd Dist. 1975). In this
case the Defendant(s) did not have Standing to invoke the State Court’s jurisdiction, and the
State Court therefore acted without subject matter jurisdiction, so the State Court’s judgment is
Void.

“Judgments entered where court lacked either subject matter or personal jurisdiction, or
that were otherwise entered in violation of due process of law, must be set aside”. (Jaffe and
Asher v, Van Brunt, $.D.N.Y.1994. 158 F.R.D. 278. (The DOJ attorneys committed fraud by
falsifying the record). Again, the Defendant(s), and each of them, lacked Standing to invoke the
Court’s jurisdiction using intrinsic fraudulently induced Mortgage contract, and therefore the
State Court lacked in personam and subject matter jurisdiction over Plaintiff and Plaintiff's
property in their fraudulent foreclosure actions because of the intrinsic fraud in the inducement
and fraud in the factum of the Mortgage contract agreement at the inception of the Mortgage
transaction.

“A ‘void’ judgment, as we all know, grounds no rights, forms no defense to actions
taken thereunder, and is vulnerable to any manner of collateral attack (thus hereby). No
statute_of limitations or repose runs on its holdings, the matters thought to be settled

thereby are not res judicata, and years later, when the memories may have grown dim and

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 18 of 24

rights long been regarded as vested, any disgruntled litigant may reopen the old wound and
once more probe its depths. And it is then as though trial and adjudication had never
been.” (10/13/58 FRITTS v. KRUGH. SUPREME COURT OF MICHIGAN, 92 N.W.2d 604,
354 Mich. 97). (underline emphasis).

“A void judgment is one that has been procured by intrinsic, extrinsic or collateral fraud,
or entered by a Court that did not have jurisdiction over the subject matter or the parties.” (Rook

v. Rook, 353 $.E. 2d 756).

 

A “Void order, which is one entered by court which lacks jurisdiction over parties or
subject matter, or lacks inherent power to enter judgment, or order procured by fraud, can be
attacked at any time, in any court, either directly or collaterally, provided that party is
properly before court”. (People ex rel. Brzica v. Village of Lake Barrington, 644 N.E.2d 66
(ILLApp. 2 Dist. 1994). (underline emphasis). Fraud in the factum, and fraud in the inducement,
both of which Plaintiff has made lawful claim to be granted relief of from pleading those facts of
fraud and the law governing said facts with specificity and corroborating Exhibits in Plaintiff's
Civil R-L.C.O Complaint, entitle Plaintiff to the relief being sought in this Court.

Finally, Defendant(s) Attorneys have made issue of the dispositive averment regarding
Plaintiffs right to invoke this Court’s ability to issue an Order for injunctive relief under the
Anti-Injunction Act (AIA). Plaintiff does not pretend to know the intricacies of the law regarding
interpretation of legislative statutes, but according to 16 Am Jur 2d § 97 it specifies that a law
should receive a liberal interpretation in favor of the Citizen...to safeguard the liberty and

security of the Citizen in regard to both the person and property. (Byars v. U.S., 273 U.S. 28, at

?

p. 32).

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 19 of 24

Plaintiff has thoroughly researched the AIA and in light of the fact that the State Court is
not doing its due diligence in recognizing and respecting the rights of the Plaintiff and the law
and facts governing Plaintiff's lawful claims giving rise to the causes of action expressly and
unambiguously specified within this Civil R.L.C.O Complaint, it is Plaintiff's opinion that this
Court has the authority to issue an injunction under the AIA’s exception clause to “protect or
effectuate its judgments” and the judgments of the Courts of these United States of America “to
safeguard the liberty and security of the Citizen(s) in regard to both the person and property, per
Byars v. U.S. 273, supra.

CONCLUSION

The Court should be fully aware that when a Void Judgment is being attacked to give
vigilant and diligent attention and consideration to “protect and effectuate” the judgments of the
Court to its most eminently judicious justiciable means. Anything less than the pursuit of full and
fair adjudicatory excellence in any Court or duly authorized tribunal. in and of itself, is. a
violation of law and a deprivation of constitutionally protected rights, so Plaintiff respectfully
demands that this Court recognize and uphold its true purpose of its mandate to adhere to the rule
of law in its most proficient and practicable manner, and issue an Order denying Defendant(s)
Attorney, Heather C. M. Rogers, of Defendant, DAVIDSON FINK, LLP and LARRY TATE
POWELL Motion to Dismiss with prejudice.

Date: March 4, 2019.
New York State, Bronx County.

Respectfully,

Everton: Sterling # & 1-508
General Post 341
Bronx, New York 10469

 

 
' — Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 20 of 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Everton Sterling, .
Plaintiff, Case No.19-cv-00205(GBD)(KNF)
Standing in propria persona, Sui juris
-against-

DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR FEMIT
TRUST 2006-FF6, MORTGAGE PASS
THROUGH CERTIFICATES, SERIES
2006-FF6; MORTGAGE ELECTRONICS
REGISTRATION SYSTEMS, INC.
(MERS). As NOMINEE FOR FIRST
FRANKLIN, A DIVISION OF NAT. CITY
BANK OF IN; NASSAU RECOVERY
INC./HOME FEDERAL SB; STEVEN JAY
BAUM, Reg. # 2092831; STEVEN J.
BAUM P.C.; PILLAR PROCESSING LLC.;
KYLE CLARK DIDONE, Reg. #4549275;
JASON B. DESIDERIO, LARRY TATE
POWELL, Reg. # 4544177; DAVIDSON
FINK LLP; EDMOND JAMES PRYOR,
Reg. #2310605; LAW OFFICES OF
EDMOND J. PRYOR; SPECIALIZED LOAN
SERVICICING, LLC., SERVICER FOR
DEFENDANT DEUTSCHE BANK; and JOHN
“DOES” and JANE “DOES”, | through 100.

March 4, 2019

Defendant(s).

 

AFFIDAVIT

Of Everton: Sterling
IN SUPPORT OF
PLAINTIFF’S OBJECTION IN RESPONSE
TO DEFENDANT(S) MOTION TO DISMISS

 

NEW YORK STATE }
}ss:
BRONX COUNTY }

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 21 of 24

I, Everton: Sterling, hereby verify that I have personal firsthand knowledge of the
statements in the foregoing Objection to the Defendant(s) Attorney’s Motion to Dismiss my
verified Civil R.I.C.O Complaint, I affirm under penalty of perjury that those statements are true
and correct to the best of my knowledge and belief, and as to those statements for which I have
no personal knowledge, I believe them to be true, so help me God.

Date: March 4, 2019.

Asgybed and Affirmed Before Me This Respectfully,

ay of March, 2019.
Thukf “He: Everton: Sterling»
Notary

i ~ ROU TT

AMANDAH PASHA

Clty of New York - No, 3-6267
‘Gommission Hon Expires Dagambert-20.,__

2 Ce

i Commissioner of Deeda
|
|

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 22 of 24

CERTIFICATE OF SERVICE

I, Everton: Sterling, hereby certify that on March 4, 2019, I sent a true and correct copy

of the foregoing Objection to Defendant(s) Motion to Dismiss and Memorandum of Law in

Support thereof, via first class United States Post Office mail to the following party(s):

1.

DEUTSCHE BANK NATIONAL TRUST COMPANY

AS TRUSTEE FOR FEMIT TRUST 2006-FF6, MORTGAGE
PASS THROUGH CERTIFICATES, SERIES 2006-FF6
Michael Edmund Blaine,

Winston & Strawn LLP (NY)

200 Park Avenue

New York, New York 10166

MORTGAGE ELECTRONICS REGISTRATION SYSTEMS, INC.,
(MERS), as “NOMINEE” for Defendant FIRST FRANKLIN,

A DIVISION OF NAT. CITY BANK OF IN,

c/o Attorney for Defendant

Michael Edmund Blaine,

Winston & Strawn LLP (NY)

200 Park Avenue

New York, New York 10166

NASSAU RECOVERY INC./HOME FEDERAL SB.,
Kaufman Dolowich & Voluck LLP

c/o Anthony Proscia Attorney for Defendant

60 Broad Street, Suite 3600A

New York, NY 10004

Steven Jay. Baum, Reg. # 2092831
Kaufman Dolowich & Voluck LLP
c/o Attorney for Defendant

60 Broad Street, Suite 3600A

New York, NY 10004

 
Case 1:19-cv-00205-GBD-KNF Document 27

10.

Steven J. Baum, P.C.,

as an Attorney Law Firm for
Defendant DEUTSCHE BANK,
Kaufman Dolowich & Voluck LLP
c/o Attorney for Defendant

60 Broad Street, Suite 3600A

New York, NY 10004

Pillar Processing LLC.,
Holloran & Sage LLP.,
Attorney for Defendant
c/o Joseph G. Fortner , Jr.
225 Asylum Street,
Hartford CT. 06103

Kyle Clark Didone,

Kaufman Dolowich & Voluck LLP
c/o Attorney for Defendant

60 Broad Street, Suite 3600A

New York, NY 10004

Jason B. Desiderio,

Kaufman Dolowich & Voluck LLP
c/o Attorney for Defendant

60 Broad Street, Suite 3600A

New York, NY 10004

Larry Tate Powell, Reg. # 4544177,

Davidson, Fink, Cook, Kelly & Galbraith, LLP
c/o Attorneys for Defendant

Heather Cm Rogers,

28 East Main Street, Suite 1700,

Rochester, New York 14614-1918

Davidson Fink LLP,

Davidson, Fink, Cook, Kelly & Galbraith, LLP
c/o Attorneys for Defendant

Heather Cm Rogers,

28 East Main Street, Suite 1700,

Rochester, New York 14614-1918

Filed 03/04/19 Page 23 of 24

 
Case 1:19-cv-00205-GBD-KNF Document 27 Filed 03/04/19 Page 24 of 24

11.

12.

13

Edmond James Pryor,

c/o Attorneys/referee for Defendant DEUTSCHE BANK
292 City Island Avenue,

Bronx, New York 10464-1433

Law Offices of Edmond J. Pryor,

c/o Attorneys/referee for Defendant DEUTSCHE BANK
292 City Island Avenue,

Bronx, New York 10464-1433

. Specialized Loan Servicing LLC.,

Servicing for Defendant DEUTSCHE BANK
c/o Capital Services, Inc.,
8742 Lucent Blvd.

Littleton Co. 80129 Le: Gp Ou

Everton: Sterling

 
